Citation Nr: 1622004	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder (PTSD) prior to October 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 27, 2012.

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, including service in the Republic of Vietnam.  He received a Combat Infantryman Badge and a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  For the entire appeal period, the Veteran has been unemployable due to PTSD.

3.  Beginning December 22, 2011, the Veteran is eligible for SMC; he has already been awarded SMC from December 22, 2011 to October 1, 2012.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met as of February 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met as of February 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).

3.  SMC is resumed as of October 2, 2012.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The instant decision represents a complete grant of the benefit sought on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary. 

Principles of Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

Facts & Analysis

During the February 2016 Board hearing, the Veteran's representative stated that the Veteran was limiting his appeal with regard to his PTSD rating to an earlier effective date for the 70 percent award.  See February 2016 Board hearing transcript at 2; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  As such, entitlement to a 100 percent schedular rating for PTSD is not before the Board.  

However, it is not clear whether the Veteran or his representative meant to limit consideration of entitlement to TDIU or an earlier date or entitlement to SMC.  As the Board has a duty to maximize a claimants benefits, these appurtenant benefits are considered herein.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits).

The RO received the Veteran's instant claim for a higher evaluation for PTSD on February 19, 2008.  

A VA treatment note from February 2008 reflects that the Veteran remained at his PTSD symptom baseline - serious - at the time of the visit.  The Veteran was compliant with his treatment plan and did not appear to be suicidal or homicidal. 

He was afforded a VA psychiatric examination in September 2008.  The VA examiner noted the Veteran had recurrent nightmares, sleep problems (increased daytime sleeping, sleep impairment due to hyperarousal), flashbacks approximately twice per month, exhibited avoidance and isolative behaviors, hypervigilance, difficulty concentrating, poor memory, and loss of interest in formerly enjoyed activities.  At the time, the Veteran reported that he generally had no issues with activities of daily living, though he endorsed some problems with eating, sleeping, fund management, and hygiene.  In regard to hygiene, the Veteran and his spouse reported that he generally neglected it unless he was prompted.  Other treatment notes corroborate this; for instance, a functional report filled out for the Social Security Administration in August 2005 reflects the Veteran did not like to shave, shower or have his hair cut and he liked to wear old clothes and worn out shoes.     

The September 2008 VA examination report indicates that the Veteran was struggling with focus, memory, and learning.  He denied suicidal or homicidal ideation, but did acknowledge auditory hallucinations one-to-two times per week.  He denied violent behavior but acknowledged aggressive behavior.  The Veteran's spouse reported he had become very forgetful, to the point he repeatedly asked the same questions and even forgot that he had recently eaten a large meal on at least one occasion.  His spouse reported avoiding certain activities that irritated the Veteran in order to live with him peaceably.  

Of particular note in the examination report is the Veteran's hypervigilance and hyper arousal.  For instance, the Veteran reported significantly disturbed sleep due to feeling on guard.  He reported sitting up during the night with his gun, particularly if he heard a noise.  The report reflects that the Veteran always carried a gun in the house but did not travel with it due to lack of permit.  The Veteran's spouse reported that he sometimes wore the gun in the middle of his back during the daytime, and if he heard the dog bark, he would go toward the barking at any time of day to investigate why the dog was barking.  
The September 2008 VA examiner also administered several clinical tests.  The results suggested the Veteran's responses were valid and that he was in a moderate amount of distress.  On one test, anxiety was highly elevated and was the most prominent symptom, followed by depression and cognitive disruption.  The tests further reflected the Veteran was having trouble with concentration and processing thoughts, and he was withdrawn, socially introverted, and isolated.   A depression inventory indicated severe depression.  Additional severe symptoms noted were punishing feelings, self-criticalness, and crying; moderate symptoms included loss of interest, indecisiveness, loss of appetite, difficulty concentrating, and tiredness or fatigue.  Mild symptoms included sadness, pessimism, past failure, loss of pleasure, guilty feelings, agitation, worthlessness, loss of energy, increase in daytime sleeping, irritability, and loss of interest in sex.  The examiner opined that the Veteran's PTSD was disabling and that he was unemployable, though she did not state whether his unemployability was due solely to his PTSD.  His assigned GAF score was 48, reflective of serious symptoms, and noted that his symptoms "appear to have worsened."  The examiner also indicated he was unemployable.

A VA psychotherapy note, also dated in February 2008, also shows a GAF score of 48.  Other VA treatment records dated during the appeal period note continued hygiene problems.  While there are some records, such as one dated in October 2009, noting that the Veteran was "quite stable" with PTSD in "remission," the majority of the VA outpatient records and lay statements of record are in conformity with the findings of the 2008 exam.  

Indeed, in a January 2009 statement, VA physician G. S. notes the GAF score of 48 and indicates that this:

places [the] Veteran in the serious range of social and occupational functioning.  The Veteran's clinic GAF scores have remained consistently at 48. . . since his intrusive symptoms are no longer masked with alcohol, he is experiencing an increase in service of his PTSD symptoms.  In fact, [the] Veteran is now experiencing auditory hallucinations.  His hyper vigilance has progressed to where [the] Veteran is paranoid of others in his neighborhood.  [The] Veteran's social functioning is extremely limited.

In a December 2009 statement, VA readjustment therapist J.F. noted that the Veteran "is unable to pursue or maintain gainful employment due to his PTSD symptoms," and highlighted that the September 2008 VA examiner deemed the Veteran unemployable.

The Veteran was afforded another VA examination in October 2012, which was the basis of the Veteran's increased evaluation to a 70 percent rating for PTSD.  In the October 2012 VA examination, the Veteran admitted to periodic suicidal ideation with thoughts of driving his car into a tree.  The Veteran noted that he did not mention this to his regular psychiatric providers because his wife was always present for his appointments.  The Veteran's evaluation was substantially similar to the September 2008 examination, although the Veteran's wife reported his isolative tendencies had become worse.  As noted, the RO subsequently increased the Veteran's evaluation effective as of the date of the October 2012 VA examination, presumably because the Veteran admitted to periodic suicidal ideation.

The Board finds that the Veteran's symptoms approximate the 70 percent rating for PTSD due to severe depression, severe anxiety, periodic suicidal ideation, and moderate cognitive dysfunction affecting the ability to function independently, appropriately and effectively during the entire appeal period.  Symptoms that are particularly notable include hypervigilance and hyperarousal, irritability, forgetfulness, difficulty concentrating and remembering, isolative behaviors, auditory hallucinations, and neglect of personal appearance and hygiene.  Although the Veteran did not exhibit a number of the symptoms noted in the 70 percent evaluation in the general rating formula for mental disorders, the symptoms listed are not exhaustive.  The Veteran's PTSD is significantly disabling and he is clearly impaired with deficiencies in most areas.  As such, a rating of 70 percent for PTSD is warranted for the entire appeal period. 



TDIU

As the Board has granted entitlement to a 70 percent rating for PTSD effective February 19, 2008, he now meets the criteria for consideration of TDIU on a schedular basis as of that date.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

A TDIU is already in effect from September 27, 2012.  However, the above-cited opinions indicate that the Veteran is unemployable due to PTSD for the entire appeal period, with no contrary opinions of record.  As such, a TDIU warranted from February 19, 2008.

SMC

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Court of Appeals for Veterans Claims (Court) has held that section 1114(s) does not limit a service-connected disability rated as total to only a schedular rating of 100 percent, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 291. 

The above award of a TDIU satisfies the requirement of a "service-connected disability rated as total" for SMC purposes because the TDIU is due solely to his PTSD.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley, 22 Vet. App. at 293.  Thus, because the Veteran has a single service-connected disability rated as total (i.e. PTSD), the criteria for SMC under 38 U.S.C.A. 
§ 1114(s) are met as of December 22, 2011, when the Veteran's additional disability (prostate cancer) was independently rated as at least 60 percent.  However, as the Veteran is already in receipt of SMC from December 22, 2011 to October 1, 2012, the instant decision directs that SMC should resume as of October 2, 2012.


ORDER

A rating of 70 percent for PTSD is granted from February 19, 2008.

A TDIU is granted from February 19, 2008.

SMC is resumed as of October 2, 2012.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


